           Case 1:18-vv-01776-UNJ Document 50 Filed 04/14/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1776V
                                         UNPUBLISHED


    SHAWNA HASKINS,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: March 13, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1


      On November 16, 2018, Shawna Haskins filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered GBS as a result of her November
27, 2015 influneza (“flu”) vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On March 12, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:18-vv-01776-UNJ Document 50 Filed 04/14/20 Page 2 of 2




at 1. Specifically, Respondent indicates that

       [m]edical personnel at DICP have reviewed the petition and medical
       records filed in the case. It is respondent’s position that petitioner has
       satisfied the criteria set forth in the Vaccine Injury Table (Table) and the
       Qualifications and Aids to Interpretation (QAI), which afford petitioner a
       presumption of causation if the onset of GBS occurs between three and
       forty-two days after a seasonal flu vaccination and there is no apparent
       alternative cause. 42 C.F.R. § 100.3(a)(XIV)(D), (c)(15).

Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                              2
